Citation Nr: 0033696	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated at 30 percent.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated at 20 percent.

4.  Entitlement to an increased evaluation for arthralgia of 
the left knee, currently evaluated at 10 percent.

5.  Entitlement to an increased evaluation for arthralgia of 
the right knee, currently evaluated at 10 percent.

6.  Entitlement to an increased evaluation for post-operative 
excision of loose body, right shoulder, with arthralgia, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1986 and from September 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO).


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran has 
suffered from migraine headaches since his period of active 
service.

2.  The veteran's chondromalacia of the left knee is 
productive of severe impairment, including pain, instability, 
and functional loss.

3.  The veteran's chondromalacia of the right knee is 
productive of moderate impairment, including pain, 
instability, and functional loss.

4.  The veteran's arthralgia of the left knee is manifested 
by degenerative changes and limited and painful movement.

5.  The veteran's arthralgia of the right knee is manifested 
by degenerative changes and limited and painful movement.

6.  The veteran's post-operative excision of loose body, 
right shoulder, with arthralgia, is characterized by painful 
and limited movement.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2000).

2.  The criteria for an evaluation in excess of 30 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2000).

4.  The criteria for an evaluation of 40 percent for 
arthralgia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2000).

5.  The criteria for an evaluation of 40 percent for 
arthralgia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2000).

6.  The criteria for an evaluation of 20 percent for post-
operative excision of loose body, right shoulder, with 
arthralgia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  The 
Board finds it unnecessary to determine whether the 
requirements of 38 U.S.C.A. § 5107 have been met in this case 
because the benefit sought on appeal is granted for the 
reasons stated below.

The veteran's service medical records show that, in November 
1989, he complained of headaches for the last few weeks after 
reading or working at the computer.  In January 1990, the 
veteran reported a six year history of migraines and was 
diagnosed with cluster migraines.  During a VA examination in 
December 1998, the veteran reported headaches since 1989.  He 
described two types of headaches: one was a very sharp pain 
and lasted for two or three days, while the other built 
slowly and lasted seven to ten days.  He currently used 
prescription medication and had at least one headache every 
three weeks.  The examination made no objective findings and 
the veteran was diagnosed with migraines that seemed to be 
consistent with the veteran's history, although slightly 
atypical.

An April 1999 letter from Jack M. Englert, M.D., stated that 
the veteran had been his patient since September 1998.  He 
opined that, based on the veteran's history and physical, it 
was reasonable to conclude that the veteran's migraines were 
a continuance of those he suffered in service.

The veteran appeared at a personal hearing before the RO in 
February 2000.  He testified that his migraine symptoms had 
continued since they were first diagnosed in service.  He 
reported that the headaches began in 1984 after knee surgery 
and that he currently had two types of migraines.  For 
relief, he used morphine sulfate and pain control therapy.  
In service, he was treated with Cafergot, a prescription 
medication, from 1990 to 1993.  Thereafter, he used 
alternating analgesics.  His believed that his headaches had 
worsened since 1991 due to his spinal membrane being 
punctured during surgery.

During a VA examination in January 2000, the veteran 
described two types of migraines, one a gradual onset and the 
other a rapid onset.  He was pain free for only ten days of 
each month, but he could work with the headaches.  He 
experienced left-sided blurred vision and photosensitivity 
and occasional vomiting with the headaches.  He believed that 
the onset of the headaches occurred at age 24, when he had 
knee surgery.  He was presently treated by a private 
physician.  Cranial nerve, motor, sensory, and cerebellar 
evaluations were essentially normal and an MRI of the brain 
was also negative.  The impression was migraine headaches of 
unusual persistence.  The examiner noted that it was 
reasonable to conclude that these headaches were a 
continuance from those suffered in 1990.

Based upon the aforementioned evidence, the Board finds that 
a grant of service connection for migraine headaches is 
warranted.  The veteran was clearly diagnosed with migraines 
in service and currently continues to experience migraines.  
Both the VA examiner and the veteran's private physician have 
found that these current migraines are a continuation of 
those experienced in service.  The Board finds that these 
opinions constitute competent medical evidence and that no 
evidence of record disputes their findings.  Accordingly, the 
benefit sought on appeal must be granted.

II. Increased Ratings

The veteran believes that his bilateral knee disabilities and 
right shoulder disability are more disabling than currently 
evaluated.  As to the veteran's claims for increased ratings, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  
Specifically, the RO has obtained all pertinent treatment 
records, has provided the veteran with timely and 
comprehensive VA examinations, and has afforded him a 
personal hearing.  Therefore, the VA has fulfilled its duty 
to assist the veteran in developing facts that are pertinent 
to his claims.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___(2000); (to 
be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

A. Knees

The record shows that the RO initially granted service 
connection for chondromalacia of the right and left knees in 
a December 1992 rating decision and assigned separate 10 
percent evaluations effective from August 1992.  By rating 
decision dated March 1999, the evaluation assigned for the 
left knee was increased to 20 percent effective from October 
1998.  In May 2000, the RO increased the assigned evaluations 
to 30 percent for the left knee and 20 percent for the right 
knee, effective from October 1998.

In relation to the present appeal, records from Decatur 
Hospital show that the veteran sprained his left knee in June 
1998.  Physical examination found the knee to be mildly 
tender and swollen, with slightly painful range of motion.  
The x-ray report was negative.  An MRI of the left knee 
revealed a mildly increased signal in the proximal portion of 
the posterior cruciate ligament, no evidence of a posterior 
cruciate ligament rupture, and was otherwise negative.

During a VA examination in December 1998, the veteran 
reported pain and stiffness of the knees, worse on the left.  
He used pain medication and wore a brace occasionally.  
Physical examination found painful motion and tenderness, 
with no edema, effusion, instability, or weakness.  The 
veteran walked with a marked limp, favoring the left knee.  
Flexion was to 122 degrees on the right and to 106 degrees on 
the left, with extension to 0 degrees for both knees.  The x-
ray reports were negative.  The veteran was diagnosed with 
arthralgia of both knees, worse on the left, with loss of 
function due to pain.

July 1999 records from the Surgery Center of Huntsville show 
that the veteran underwent arthroscopy of the left knee with 
chondroplasty and medial meniscectomy due to diagnoses of 
medial meniscal tear and chondromalacia.  An August 1999 
letter from Eric W. Janssen, M.D., stated that, at the time 
of the veteran's surgery, he had a small tear in the medial 
meniscus for which he underwent a partial meniscectomy.  He 
also had chondromalacia changes on the medial femoral condyle 
and the patella, and a chondroplasty of those areas was 
performed.  Dr. Janssen opined that these were irreversible 
changes that were suggestive of early osteoarthritis.

The veteran appeared at a personal hearing before the RO in 
February 2000.  He testified that that his knees had been 
diagnosed as osteoarthritis and degenerative joint disease 
and that his range of motion and stability had decreased.  He 
requested separate ratings for instability and arthritis.  He 
also discussed several medical findings of record.  He 
reported that he had worn a brace on his left knee since 1992 
and on his right knee since 1996.  He used a cane for 
prolonged walking or standing.  He had surgery on his left 
knee in May or June 1999, and on the right knee in 1996, with 
another right knee surgery scheduled for that year.

During a VA examination in January 2000, the veteran 
complained of pain, weakness, stiffness, swelling, 
instability, locking, and fatigability of the knees.  He took 
Celebrex daily and he always used a brace and occasionally 
used a cane.  He had flare-ups with overuse but his knees did 
not affect his work at a desk.  Physical examination found 
painful motion and instability, as well as abnormal movement 
and abormal guarding of movement.  The veteran walked with a 
marked limp.  Range of motion measurements included flexion 
to 96 degrees on the right, to 98 degrees on the left, and 
extension of-35 degrees on the right, and-37 degrees on the 
left.  The x-rays did not show significant degenerative joint 
disease.  The veteran was diagnosed with postoperative 
arthralgia of both knees.

During a VA examination in June 2000, the veteran complained 
of pain, weakness, stiffness, swelling, instability, locking, 
and fatigability of the knees.  He took Celebrex daily and 
had flare-ups with overuse.  He used a brace all of the time 
and occasionally used a cane or crutches.  Upon examination, 
there was objective evidence of painful motion, instability, 
weakness, and tenderness.  There was also abnormal movement 
and guarding of movement.  The veteran walked with a marked 
limp with extensive braces on each knee.  Flexion was to 102 
degrees on the right, to 100 degrees on the left, and 
extension was-34 degrees for both knees.  Each knee exhibited 
anterior/posterior instability, worse on the left.  The x-ray 
reports showed no significant degenerative change since 1992.  
The veteran was diagnosed with arthralgia of both knees with 
loss of function due to pain.

The veteran's chondromalacia of the left and right knees has 
been assigned separate schedular evaluations pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under this 
Diagnostic Code, moderate impairment of the knee manifested 
by recurrent subluxation or lateral instability of the knee 
is rated at 20 percent.  Severe impairment of the knee 
warrants a 30 percent evaluation, the highest evaluation 
available under this Diagnostic Code.

In addition, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology, DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), although such an analysis is generally 
not for application under rating criteria, such as Diagnostic 
Code 5257, which entail manifestations other than limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1990).  
Otherwise, a separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9-98; Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

The veteran has also been awarded separate 10 percent 
evaluations for arthralgia of the left and right knees, based 
upon limitation of extension, pursuant to 38 C.F.R. § 4.71a, 
5003 (2000).  If a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also x-ray evidence of arthritis and limitation of motion or 
painful motion under Diagnostic Code 5260 or 5261, a separate 
rating is available under Diagnostic Code 5003 or 5010.  See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998).

Under Diagnostic Code 5261, extension limited to 10 degrees 
is assigned a 10 percent evaluation, extension limited to 15 
degrees warrants a 20 percent evaluation, extension limited 
to 20 degrees is assigned a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

As to the chondromalacia of the left knee, the Board observes 
that the veteran has been assigned the highest evaluation 
pursuant to Diagnostic Code 5257, for severe impairment of 
the knee.  Therefore, the Board must consider whether an 
alternative Diagnostic Code provides a higher evaluation for 
the veteran's symptomatology.  The record contains no medical 
evidence that the veteran's left knee is characterized by 
ankylosis or nonunion of the tibula and fibula.  Accordingly, 
Diagnostic Codes 5256 and 5262 provide no greater benefit to 
the veteran and the Board can identify no basis under which 
to grant an increased evaluation.

As to the separate 10 percent evaluation assigned for 
arthralgia of the left knee, the Board observes that the two 
most recent VA examinations measured the veteran's loss of 
extension as -37 degrees and -34 degrees.  Under Diagnostic 
Code 5261, these measurements clearly meet the criteria for a 
40 percent evaluation.  Accordingly, the requirements for a 
higher evaluation for arthralgia of the left knee have been 
met.  Nonetheless, the veteran is entitled to no more than a 
40 percent rating because the loss of extension most closely 
approximates a 30 degree loss rather than the 45 degree loss 
required for a 50 percent rating.  Furthermore, since the 
veteran's left knee has been assigned a 30 percent rating for 
chondromalacia and a 40 percent rating for arthralgia, a 
higher rating would exceed the maximum evaluation assignable 
for a disability pursuant to the amputation rule under 38 
C.F.R. § 4.68 (2000).

As to the chondromalacia of the right knee, the veteran has 
been assigned a 20 percent rating for moderate impairment.  
Based upon the evidence of record, the Board finds that a 
preponderance of the evidence is against an increased 
evaluation.  The medical evidence of record shows that the 
veteran reported less pain of the right knee, the veteran 
walks with a limp favoring the left knee, and the VA examiner 
found more instability of the left knee.  Therefore, the 
record does not support a finding that the right knee 
disability is more than moderate.  The Board has also 
considered the application of alternative Diagnostic Codes 
and finds that they are not for application.  See Diagnostic 
Codes 5256, 5262.

However, as to the separate 10 percent evaluation assigned 
for arthralgia of the right knee, the Board again concludes 
that the criteria for the assignment of a 40 percent 
evaluation have been met.  The most recent VA examinations 
documented extension of-34 and -35 degrees.  Accordingly, as 
explained above, these measurements clearly meet the criteria 
for a 40 percent evaluation, but no more than 40 percent, 
under Diagnostic Code 5261.  Therefore, the benefit sought on 
appeal is granted.


B. Right Shoulder

In a May 2000 rating decision, the RO granted service 
connection for bursitis of the right shoulder and assigned a 
10 percent disability evaluation effective from October 1998.  
The veteran filed a Notice of Disagreement (NOD) to the 
initial May 2000 rating decision.  Therefore, the veteran's 
claim is an original claim placed in appellate status by an 
NOD taking exception with the initial rating award.  VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Separate ratings may 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In relation to the present appeal, the veteran reported pain, 
weakness, stiffness, swelling, heat, locking, and 
fatigability of the right shoulder at a VA examination in 
March 1999.  He had flare-ups during cold weather and 
occasionally used a sling.  Physical examination found slight 
evidence of painful motion and slight guarding of movement.  
Range of motion was measured as 145 degrees of forward 
flexion, 143 degrees of abduction, 82 degrees of external 
rotation, and 84 degrees of internal rotation.  The x-ray 
report showed an ossific density in the axillary recess of 
the right shoulder joint and mild degenerative joint disease 
in the right acromioclavicular joint.  The veteran was 
diagnosed with degenerative joint disease with loss of 
function due to pain.

Records from Huntsville Hospital dated March 1999 show that 
the veteran underwent an arthrotomy of the right shoulder 
with excision of loose body.  An April 1999 letter from Ray 
A. Fambrough, M.D., stated that the veteran recently had a 
large loose body removed from his right shoulder and that 
this loose body was consistent with his prior in-service 
injury.  The veteran appeared at a personal hearing before 
the RO in February 2000.  He testified that he had continuous 
limitation of motion, fatigue, and instability of the 
shoulder since the initial injury.  He treated it with the 
same anti-inflammatory medication that he used for his knees.  

During a VA examination in January 2000, range of motion was 
measured as forward flexion to 142 degrees, abduction to 138 
degrees, external rotation to 49 degrees, and internal 
rotation to 52 degrees, with pain.  The x-ray was negative 
and the veteran was diagnosed with post-surgical arthralgia 
of the right shoulder.

The veteran's right shoulder disability has been assigned a 
10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  According to the 
rating schedule, traumatic arthritis is to be rated as 
degenerative arthritis and degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).

In the absence of limitation of motion, a 10 percent 
evaluation is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Under the rating schedule, Diagnostic Code 5201 provides for 
a 20 percent evaluation for limitation of motion of the arm, 
of either the minor or major extremity, at shoulder level.  
For a 30 percent evaluation, the major extremity must exhibit 
limitation midway between the side and shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  The rating 
schedule contemplates normal range of motion of the shoulder 
at 90 degrees of internal and external rotation, and 180 
degrees of flexion and abduction.  See 38 C.F.R. § 4.71a, 
Plate I (2000).

Based upon the aforementioned evidence, the Board finds that 
the VA examinations illustrate painful and limited motion at 
the shoulder level.  Accordingly, the criteria for the 
assignment of the next higher evaluation have been met.  The 
RO apparently assigned a 10 percent evaluation for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  However, such criteria is for 
application only when there is no limitation of movement.  In 
the present case, the veteran clearly has limitation of 
movement at the shoulder level; therefore a 20 percent 
evaluation is warranted.  Nevertheless, a 30 percent 
evaluation is not warranted because there is no evidence of 
limitation midway between the side and shoulder level.  
Accordingly, the assignment of a 20 percent rating, but no 
more than a 20 percent rating, is granted.


ORDER

Service connection for migraine headaches is granted.

An evaluation in excess of 30 percent for chondromalacia of 
the left knee is denied.

An evaluation in excess of 20 percent for chondromalacia of 
the right knee is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent is granted for 
arthralgia of the left knee.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent is granted for 
arthralgia of the right knee.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent is granted for post-
operative excision of loose body, right shoulder, with 
arthralgia.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

 

